BLODGETT, J.
Heard upon motion for new trial filed by plaintiff after verdict of a jury for defendant.
Action arose from an automobile collision on North Main street, Providence, October 26, 1923. Plaintiff’s truck was parked on the right hand side of North Main street close to the curb. Defendant’s sedan was parked just behind this truck. Plaintiff left his ear unattended and first learned of the collision upon his return. Defendant and an elderly man entered the sedan and defendant backed his ear about 12 feet. He then proceeded to approach the right hand rail of the right hand track of the United Electric Railway and had reached a point within said rail with his left front wheel when his car was struck by an electric car and forced against plaintiff’s truck, damaging same.
The case of Sammartino against the United Electric Railway Co. was tried before this court, the case arising from the same accident, and the action was non-suited, the court holding that Sammartino was guilty of contributory negligence barring recovery. The same facts apply to the present action. There was no contributory negligence on the part of the plaintiff in the present ease, and in the opinion of the court the evidence discloses negligence on the part of the defendant and that the proximate cause of the injury to plaintiff’s truck was the negligence of the defendant.
For- Plaintiff: Fergus J. McOsker.
For Defendant: Lee & McCann.
Motion' granted.